DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-32 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art, either singularly or in combination, teaches or fairly suggests “detecting a touch event via a touch sensor included within a second region of the display separate from the first region; and generating interactive content on the display, the interactive content to differ between a first appearance and a second appearance depending on whether the interactive content is rendered in the first region or the second region.” The closest prior art is as follows:
Kang et al. (US Patent No. 10,712,862) teaches a foldable display including a first display area, a second display area and a foldable area.
Park et al. (US Pub. No. 2017/0102738) teaches a foldable electronic device with multiple display areas and foldable portions.
Shin et al. (US Pub. No. 2016/0014881) teaches foldable display device with a first display area and a foldable portion.
However, none of the prior art teaches the quoted limitations above. Specifically, interactive content that is located in the foldable area that is separate from content in the display area.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622